DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s 7 MAR 2022 election of Species I, semiconductor patterning process shown in FIGS. 1A-1G, claims 1-6, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in TAIWAN on 5 MAY 2020. It is noted that applicant has filed a certified copy of said application as required by U.S.C 119, which paper has been placed of record in the file. Cf. 16924131's 20 AUG 2020 submission.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8 JUL 2020 and 28 OCT 2021 were filed before the mailing of a first Office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (US 20150137204; below, “Wang”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Wang, in FIGS. 2-7 and related text, e.g., Abstract, paragraphs [0001]-[0032], claims, discloses a semiconductor patterning process, comprising:

    PNG
    media_image1.png
    427
    751
    media_image1.png
    Greyscale

providing (annotated FIG. 3) a substrate (102), wherein the substrate has a first region (R0), a second region (R1), and a third region (R2), and the second region (R1) is located between the first region (R0) and the third region (R2);
forming a plurality of initial mask patterns (104) on the substrate (102);
forming a first mask material layer (106) conformally on the substrate (102);

    PNG
    media_image2.png
    480
    757
    media_image2.png
    Greyscale

forming a first mask pattern (108+110+114) above at least two adjacent initial mask patterns (104) in the second region (R1) and on the first mask material layer (106) in between, and forming a second mask pattern (108) on the first mask material layer (106) on sidewalls of remaining initial mask patterns (104); and



    PNG
    media_image3.png
    461
    760
    media_image3.png
    Greyscale

removing (etch process E2) a portion of the first mask material layer (106) using the first mask pattern (108+110+114) and the second mask pattern (108) as a mask to form a final mask pattern (annotated FIG. 6) on the substrate (102).
Thus, Wang anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Wang’s semiconductor patterning process cannot constitute each and every step, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the patterning process of Wang because substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicant is reminded that an express suggestion to substitute one equivalence component or process from another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. Regarding method claims, applicant is further reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 2, Wang discloses the semiconductor patterning process of claim 1, wherein the plurality of initial mask patterns (104) have a same feature size.
RE 3, Wang discloses the semiconductor patterning process of claim 1, wherein a forming method of the first mask pattern (108+110+114) and the second mask pattern (108) comprises:
forming a second mask material layer (108) conformally on the first mask material layer (106);
forming (annotated FIG. 3) a patterned photoresist layer (110) on the second mask material layer (108), wherein the patterned photoresist layer (110) is at least located above the at least two adjacent initial mask patterns (104) in the second region (R1) and on the second mask material layer (108) in between;
performing (annotated FIG. 4) an anisotropic etching process (etch process E1) using the patterned photoresist layer (110) as a mask to remove a portion of the second mask material layer (108); and
removing the patterned photoresist layer (110).
RE 4, Wang discloses the semiconductor patterning process of claim 1, wherein after the first mask material layer (106 – [0023], e.g., intrinsic stress of silicon nitride) is formed, a feature size of each of the plurality of initial mask patterns (104) is reduced (by compressive stress of layer 106).
RE 5, Wang discloses the semiconductor patterning process of claim 1, further comprising, after the final mask pattern (FIG. 1E) is formed:
performing an anisotropic etching process using the final mask pattern (annotated FIG. 6) as a mask to remove a portion of the substrate (102).
Claim Rejections – 35 USC § 103
See above for a quotation of 35 U.S.C. 103.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as evidenced in or in view of Wang et al. (US 8883636; below, “’636”). MPEP § 2143(A)-(G).
RE 6, Wang discloses the semiconductor patterning process of claim 1, further comprising, after the final mask pattern (annotated FIG. 6) is formed:
(see ‘636 for: forming a patterned photoresist layer on the substrate (100), wherein the patterned photoresist layer covers a portion of the substrate (100)); and
performing an anisotropic etching process using the final mask pattern (annotated FIG. 6) and the (see ‘636 for: patterned photoresist layer) as a mask to remove a portion of the substrate (102).
Wang discloses the claimed invention except for forming a patterned photoresist layer on the substrate (100), wherein the patterned photoresist layer covers a portion of the substrate; and using the patterned photoresist layer as a mask.
‘636, in FIGS. 10-11 and related text, e.g., cols. 1-9, teaches forming a patterned photoresist layer (110 – col. 7, lns. 22-30) on a substrate (101), wherein the patterned photoresist layer (110) covers a portion of the substrate (101); and using the patterned photoresist layer (110) as a mask.

    PNG
    media_image4.png
    620
    319
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    619
    276
    media_image5.png
    Greyscale

It would have been obvious … to modify Wang as taught by ‘636. This is because: 1. the modification enables a photoresist formed on hard mask bodies to improve process margins by defining patterns of desired device features; and 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 1-6 are rejected.
Conclusion
The prior art made of record and not relied upon, JUNHONG et al. (US 20210035803), is considered pertinent to applicant’s disclosure. JUNHONG et al. does not teach, inter alia, forming a first mask pattern (110a) above at least two adjacent initial mask patterns (330) in the second region (100b) and on the first mask material layer (345) in between, and forming a second mask pattern (110b) on the first mask material layer (345) on sidewalls of remaining initial mask patterns (330); and removing a portion of the first mask material layer (345) using the first mask pattern (110a) and the second mask pattern (110b) as a mask to form a final mask pattern (FIG. 1E) on the substrate (100).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815